Willson, Judge.
We find no material error in the charge of the court, and there is no bill of exceptions in the record specifying any errors in the charge.
*607Opinion delivered June 13, 1888.
As presented in the record; the evidence does not, in our opinion, sustain the conviction. It is sufficient to establish that the defendant .took a horse belonging to Bagley, as charged in the indictment; but it does not establish that such taking was accompanied by a fraudulent intent on the part of the defendant. As we view the evidence, it rebuts the allegation of fraudulent intent.
The judgment is reversed and the cause is remanded.

Reversed and remanded.